Exhibit 10.1

699 Eighth Street

San Francisco

California 94103

 

[g2018050219065920126886.jpg]

May 2, 2018

Mark Pincus
c/o Zynga Inc.
699 Eighth Street
San Francisco, CA 94103

Re: Membership on the Board of Directors of Zynga Inc.

Dear Mr. Pincus:

In recognition of the conversion (the “Conversion”) of all shares of Zynga
Inc.’s (“Zynga”) Class B Common Stock and Class C Common Stock into shares of
Class A Common Stock (including any successor, the “Class A Common Stock”), this
letter confirms the decision by the Board of Directors of Zynga (the “Board”) to
make the following commitments to you.

1.In connection with each annual or special meeting of Zynga’s stockholders at
which directors are to be elected (an “Election Meeting”), the Board’s
Nominating and Corporate Governance Committee (including any successor
committee, the “Nominating Committee”) will, subject to requirements of
fiduciary duties under applicable law, recommend you for inclusion on the
Board’s slate of nominees at such Election Meeting, unless you are already a
director of Zynga at the time of the Election Meeting and your term as a member
of the Board does not expire at such Election Meeting.

2.Upon the Nominating Committee’s recommendation that you be included on the
Board’s slate of nominees at such Election Meeting, (a) the Board will include
you on its slate of nominees; and (b) subject to requirements of fiduciary
duties under applicable law, (i) the Board will recommend that Zynga’s
stockholders vote, and (ii) Zynga will solicit proxies, in favor of your
election as a director at such Election Meeting and otherwise support you for
election in a manner no less rigorous and favorable than the manner in which the
Board supports its other director nominees.

This letter is effective only upon the Conversion. This letter will terminate on
the earliest of (a) the Transfer, other than pursuant to a Permitted Transfer
(each as defined below), of more than 45,000,000 shares of Class A Common Stock
beneficially owned by you immediately following the Conversion (as adjusted for
stock splits and reverse stock splits); (b) your death or Disability (as defined
below); (c) the occurrence of a Change in Control (as defined below); or (d) the
mutual consent of Zynga and you.

For purposes of this letter:

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of  a merger, consolidation or similar transaction
involving (directly or indirectly) Zynga or the capital stock of Zynga and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of Zynga immediately prior thereto do not own,
directly or indirectly, either (i) outstanding voting securities representing
more than 50 percent of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction; or (ii) more than
50 percent of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their ownership of the outstanding
voting securities of Zynga immediately prior to such transaction.

“Disability” means permanent and total disability such that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable mental impairment which can be expected to result in

 

--------------------------------------------------------------------------------

 

death or which has lasted or can be expected to last for a continuous period of
not less than 12 months as determined by a licensed medical practitioner. In the
event of a dispute whether you have suffered a Disability, no Disability shall
be deemed to have occurred unless and until an affirmative ruling regarding such
Disability has been made by a court of competent jurisdiction, and such ruling
has become final and non-appealable.

“Permitted Transfer” means a Transfer from you, for tax or estate planning
purposes, to any of the persons or entities listed in clauses (a) through (c)
below (each, a “Permitted Transferee”) and from any such Permitted Transferee
back to you and/or any other Permitted Transferee established by or for you:

(a)a trust for your benefit or the benefit of persons other than you, if such
Transfer does not involve any payment of cash, securities, property or other
consideration (other than an interest in such trust) to you, or a trust under
the terms of which you have retained a “qualified interest” within the meaning
of §2702(b)(1) of the Internal Revenue Code and/or a reversionary interest, in
each case so long as you have sole dispositive power and exclusive Voting
Control (as defined below) with respect to the shares of Class A Common Stock
held by such trust;

(b)an Individual Retirement Account, as defined in Section 408(a) of the
Internal Revenue Code, or a pension, profit sharing, stock bonus or other type
of plan or trust of which you are a participant or beneficiary and which
satisfies the requirements for qualification under Section 401 of the Internal
Revenue Code; provided, however, that in each case you have sole dispositive
power and exclusive Voting Control with respect to the shares of Class A Common
Stock held in such account, plan or trust; or

(c)a corporation, partnership or limited liability company in which you
directly, or indirectly through one or more Permitted Transferees, own shares,
partnership interests or membership interests, as applicable, with sufficient
Voting Control in the corporation, partnership or limited liability company, as
the case may be, or otherwise have legally enforceable rights, such that you
retain sole dispositive power and exclusive Voting Control with respect to the
shares of Class A Common Stock held by such corporation, partnership or limited
liability company, as the case may be.

If you (i) no longer have sole dispositive power and exclusive Voting Control
with respect to the shares of Class A Common Stock then held by such trust under
clause (a) above, or account, plan or trust under clause (b) above, or (ii) no
longer own sufficient shares, partnership interests or membership interests, as
applicable, or otherwise no longer have sufficient legally enforceable rights to
ensure that you retain sole dispositive power and exclusive Voting Control with
respect to the shares of Class A Common Stock then held by such corporation,
partnership or limited liability company under clause (c) above, then all shares
of Class A Common Stock then held by such trust, account, plan or trust,
corporation, partnership or limited liability company, as applicable, will be
considered to have been Transferred by you, and such Transfer will not be
considered to be a Permitted Transfer.

“Transfer” of a share of Class A Common Stock means any sale, assignment,
transfer, conveyance, hypothecation or other transfer or disposition of such
share or any legal or beneficial interest in such share, whether or not for
value and whether voluntary or involuntary or by operation of law; provided,
however, that the following will not be considered a “Transfer”: (a) the
granting of a revocable proxy to officers or directors of Zynga at the request
of the Board in connection with actions to be taken at an annual or special
meeting of stockholders; (b) entering into a voting trust, agreement or
arrangement (with or without granting a proxy) solely with Zynga and/or its
stockholders that (i) is disclosed either in a Schedule 13D filed with the
Securities and Exchange Commission or in writing to the Corporate Secretary of
Zynga, (ii) either has a term not exceeding one year or is terminable by you at
any time and (iii) does not involve any payment of cash, securities, property or
other consideration to you other than the mutual promise to vote shares in a
designated manner; or (c) the pledge of shares of capital stock of Zynga by you
that creates a mere security interest in such shares pursuant to a bona fide
loan or indebtedness transaction so long as you continue to exercise sole voting
control over such pledged shares; provided, however, that a foreclosure on such
shares or other similar action by the pledgee shall constitute a “Transfer.”

“Voting Control” shall mean the exclusive power (whether directly or indirectly)
to vote or direct the voting of a share of capital stock or other equity
interest by proxy, voting agreement or otherwise.

This letter is governed by the laws of the State of Delaware. Any action, suit
or proceeding arising out of or relating to this letter will be subject to the
exclusive jurisdiction of the federal and state courts located in the State of

 

--------------------------------------------------------------------------------

 

Delaware. ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS LETTER ARE WAIVED. It is agreed that
irreparable injury would result from a breach of this letter and that monetary
damages would be inadequate to protect against any actual or threatened beach of
this letter. It is also agreed that equitable relief, including injunctive
relief and specific performance, without proof of actual damages or the need to
post a bond, is appropriate in the event of any actual or threatened breach of
this letter. Nothing in this letter is intended to or will confer upon any
person or entity (other than you and Zynga) any right, benefit or remedy.
Neither this letter nor any of the rights, interests or obligations under this
letter may be assigned, in whole or in part, by operation of law or otherwise,
without the prior written consent of Zynga.

***






 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

 

ZYNGA INC.

 

 

 

 

 

 

By:

/s/ Frank Gibeau

 

 

Name:

Frank Gibeau

ACCEPTED AND AGREED:

 

Title:

Chief Executive Officer

 

 

 

 

/s/ Mark Pincus

 

 

 

Mark Pincus

 

 

 

 

 